

117 HR 3026 IH: Use of Force Accountability Act of 2021
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3026IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. Crow introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require States receiving grants under the Byrne grant program and the COPS grant program to have in place laws requiring certain independent investigations of law enforcement officers’ use of deadly force, and for other purposes.1.Short titleThis Act may be cited as the Use of Force Accountability Act of 2021.2.Independent investigation of law enforcement statutes condition for receipt of COPS and Byrne grant fundingBeginning in the first fiscal year that begins after the date that is 3 years after the date of enactment of this Act, in order to be eligible for a grant under the Byrne grant program or the COPS grant program, a State or Indian Tribe shall have in effect—(1)an independent investigation of law enforcement statute; and(2)a law or policy that upon the completion of an independent investigation, the findings are referred—(A)to the internal affairs department of the employing law enforcement agency for review and possible disciplinary action; or(B)in the case of a law enforcement agency that does not have an internal affairs department, to the employing law enforcement agency for review and possible disciplinary action. 3.Grant program for independent investigation of law enforcement statutes(a)In generalThe Attorney General may award grants to eligible States and Indian Tribes to assist in implementing an independent investigation of law enforcement statute.(b)EligibilityTo be eligible for a grant under this subsection, a State or Indian Tribe shall have in effect an independent investigation of law enforcement statute.(c)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General $750,000,000 for fiscal years 2022 through 2025 to carry out this subsection.4.DefinitionsIn this Act: (1)Byrne grant programThe term Byrne grant program means any grant program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.), without regard to whether the funds are characterized as being made available under the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Local Government Law Enforcement Block Grants Program, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise.(2)Cops grant programThe term COPS grant program means the grant program authorized under section 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381).(3)Independent investigationThe term independent investigation means a criminal investigation or prosecution of a law enforcement officer’s use of deadly force, including one or more of the following:(A)Using an agency or civilian review board that investigates and independently reviews all allegations of use of deadly force made against law enforcement officers in the jurisdiction.(B)Assigning of the attorney general of the State in which the alleged use of deadly force was committed to conduct the criminal investigation and prosecution.(C)Adopting a procedure under which an independent prosecutor is assigned to investigate and prosecute the case, including a procedure under which an automatic referral is made to an independent prosecutor appointed and overseen by the attorney general of the State in which the alleged use of deadly force was committed.(D)Adopting a procedure under which an independent prosecutor is assigned to investigate and prosecute the case.(E)Having law enforcement agencies agree to and implement memoranda of understanding with other law enforcement agencies under which the other law enforcement agencies—(i)shall conduct the criminal investigation into the alleged use of deadly force; and(ii)upon conclusion of the criminal investigation, shall file a report with the attorney general of the State containing a determination regarding whether—(I)the use of deadly force was appropriate; and(II)any action should be taken by the attorney general of the State. (F)Any substantially similar procedure to ensure impartiality in the investigation or prosecution.(4)Independent investigation of law enforcement statuteThe term independent investigation of law enforcement statute means a statute requiring an independent investigation in a criminal matter in which—(A)one or more of the possible defendants is a law enforcement officer;(B)one or more of the alleged offenses involves the law enforcement officer’s use of deadly force in the course of carrying out that officer’s duty; and(C)the non-Federal law enforcement officer’s use of deadly force resulted in a death or injury.(5)Independent prosecutorThe term independent prosecutor means, with respect to a criminal investigation or prosecution of a law enforcement officer’s use of deadly force, a prosecutor who—(A)does not oversee or regularly rely on the law enforcement agency by which the law enforcement officer under investigation is employed; and(B)would not be involved in the prosecution in the ordinary course of that prosecutor’s duties.(6)StateThe term State has the meaning given such term in section 901 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251). 